525 F.2d 332
Bettie NEALE, Appellant,v.Frank GOLDBERG and Earl M. Robins, Appellees.
No. 74--1567.
United States Court of Appeals,Ninth Circuit.
Nov. 3, 1975.

Bettie Neale in pro per.
Evelle J. Younger, Atty. Gen. of Cal., Los Angeles, Cal., for appellees.
OPINION
Before BROWNING and ELY, Circuit Judges, and SHARP, District Judge.*
PER CURIAM:


1
We have concluded that the District Court's summary judgment must be affirmed because the prior state court proceedings were res judicata as to all issues presented by the complaint in the District Court.  Francisco Enterprises, Inc. v. Kirby, 482 F.2d 481 (9th Cir. 1973).  Appellant argues that the state court granted a declaratory judgment and that, under California law, a declaratory judgment is not res judicata as to subsequent proceedings.  Under 28 U.S.C. § 1738, which requires federal courts to give state judgments the 'same full faith and credit' the judgments would be given in the jurisdiction of their rendition, this court is obliged to apply California's law of res judicata.  See 88 Harv.L.Rev. 453, 455--56 & n.16 (1974).  And the California court's ruling cannot accurately be characterized as merely a declaratory judgment.  The dispute had 'crystallized into a cause of action for past wrongs,' Travers v. Louden, 254 Cal. App. 2d 926, 62 Cal. Rptr. 654, 656 (1967), and the state court's judgment provided for relief in addition to a simple declaration of the rights of the parties.


2
Affirmed.



*
 Honorable Morell E. Sharp, United States District Judge, District of Western Washington, sitting by designation